Case 1:20-cr-00188-JSR Document 241 Filed 03/16/21 Page 1 of 1
Case 1:20-cr-00188-JSR Document 237 Filed 03/16/21 Page 9 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

CASE NO. 20 -CR-188

v. :
PRO iD] ORDER
HAMID AKHAVAN, : EXONERATING BOND

a/k/a “Ray Akhavan”,

Defendant.

JED S. RAKOFF, United States District Judge:
IT IS HEREBY ORDERED, upon application by counsel for Defendant Hamid “Ray”
Akhavan, that the Defendant’s appearance bond entered in this matter on March 27, 2020 is hereby

exonerated,

SO ORDERED.

DATED: 3 LG, 2021 By: Qo f0 Ly
HON. 4ED 8. RAKOFE?

UNITED STATES DISTRICT JUDGE

 

 
